942 A.2d 644 (2008)
In the Matter of Faith D. RUDERFER, Esquire.
A Member of the Bar of the District of Columbia Court of Appeals, Bar Registration No. 379731.
Nos. 07-BG-862, 07-BG-1062.
District of Columbia Court of Appeals.
February 14, 2008.
BEFORE: GLICKMAN and FISHER, Associate Judges; and STEADMAN, Senior Judge.

ORDER
PER CURIAM.
On consideration of the affidavit of Faith D. Ruderfer, wherein she consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, and it appearing that respondent has failed to file a proper affidavit with the Court pursuant to D.C. Bar R. XI, § 14(g) in case no. 07-BG-862, BDN: 285-07, and it further appearing that respondent has failed to file a supplemental affidavit within 30 days of the date of the report and recommendation of the Board on Professional Responsibility, and time having expired for which to do so, it is this 14th day of February, 2008,
ORDERED that the said Faith D. Ruderfer is hereby disbarred by consent effective forthwith. The effective date of respondent's disbarment shall run, for reinstatement purposes, from the date respondent files her proper affidavit pursuant to D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that Bar Counsel's petitions for discipline based upon respondent's guilty pleas and convictions in the Circuit Court of Fairfax County, Virginia and the Circuit Court of Loudoun County, Virginia are hereby dismissed as moot.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving her notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of a disbarred attorney and the effect of failure to comply therewith.